DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on June 21, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/21/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on June 21, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirjafari et al (US 2019/0165679).
	Regarding claim 1, Mirjafari et al discloses a multiphase power processing circuit (Fig. 4A, multi-phase voltage regulator 400), comprising: 
 	a multiphase controller (Fig. 4A, VR controller 402) comprising pins of three categories, PWM (Fig. 4A, pins PWM 222-1, 222-2, 222-3, and 222-4), Enable (Fig. 4A, shared signal line 456) and Temperature Indicator (Fig. 4A, monitor bus 254), the multiphase controller (Fig. 4A, VR controller 402) comprising a plurality of PWM pins (Fig. 4A, pins PWM 222-1, 222-2, 222-3, and 222-4);
 	a plurality of power processing circuits (Fig. 4A, smart power stages 404-1, 404-2, 404-3, and 404-4) each coupled to a corresponding one of the plurality of PWM pins (Fig. 4A, pins PWM 222-1, 222-2, 222-3, and 222-4) of the multiphase controller (Fig. 4A, VR controller 402), each of the plurality of power processing circuits (Fig. 4A, smart power stages 404-1, 404-2, 404-3, and 404-4) coupled to an Enable pin (Fig. 4A, shared signal line 456) (i.e. detector 442 of Figure 4B turns on a switch when the signal on shared signal line 456 of Figs. 4A-4B is received. Thus, shared signal line enables or activates detector 442 to turn on a switch. See paragraph [0065]. Note that Figure 4B is related to Figure 4A since Figure 4B discloses the components of each smart power stage 404 as shown within Figure 4A. See paragraph [0065]) and a Temperature Indicator pin (Fig. 4A, monitor bus 254) (i.e. after the switch of detector 442 of Figure 4B is turned on, temperature information is sent via monitor bus 254 of Figures 4A and 4B to voltage regulator controller 402. See paragraph [0066]) of the multiphase controller (Fig. 4A, VR controller 402), wherein the multiphase controller (Fig. 4A, VR controller 402) is configured for exchange of data (i.e. temperature information pertaining to if a temperature imbalance is present or not) (See paragraph [0009]) with any of the power processing circuits (Fig. 4A, smart power stages 404-1, 404-2, 404-3, and 404-4) via pins of at least two of the three categories (See Abstract and paragraphs [0065-0066]).
 	Regarding claim 6, Mirjafari et al further discloses wherein the data (i.e. temperature information pertaining to if a temperature imbalance is present or not) comprises at least one of a phase identifier, an over-current protection threshold, an over-current protection threshold, an over-temperature protection threshold (i.e. temperature imbalance threshold) (See paragraph [0009]), a current sampling gain, a current sampling bias, a temperature sampling gain, a temperature sampling bias and a drive speed of any of the plurality of power processing circuits (Fig. 4A, smart power stages 404-1, 404-2, 404-3, and 404-4).
 	Regarding claim 7, Mirjafari et al further discloses wherein the multiphase controller (Fig. 4A, VR controller 402) is configured for parameter configuration (i.e. reduced or adjusted duty cycles of each of the plurality of the other phases. See paragraph [0009]) of each of the plurality of power processing circuits (Fig. 4A, smart power stages 404-1, 404-2, 404-3, and 404-4) based on the exchanged data (i.e. temperature information pertaining to if a temperature imbalance is present or not). 
 	Regarding claim 8, Mirjafari et al further discloses wherein the multiphase controller (Fig. 4A, VR controller 402) is configured to obtain (i.e. via monitor bus 254 of Figures 4A and 4B) the exchanged data (i.e. temperature information pertaining to if a temperature imbalance is present or not) from each of the plurality of power processing circuits (Fig. 4A, smart power stages 404-1, 404-2, 404-3, and 404-4).  
 	Regarding claim 11, Mirjafari et al further discloses a multiphase power processing circuit control method (See Abstract, Summary of the Invention, and Figure 8. Note that Figure 8 is related to Figure 4A since Figure 8 discloses a flowchart of the operation method for the circuit of Figure 4A) for control of the multiphase power processing circuit (Fig. 4A, multi-phase voltage regulator 400).

Allowable Subject Matter
8.	Claims 2-5, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 2-3 and 9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A multiphase power processing circuit, 
 	wherein a signal at the Enable pin is configured by the multiphase controller to have a first state representing an operating mode or a second state representing a first data mode, and wherein the exchange further comprises: 
 	controlling the signal at the Enable pin to have the second state so that the power processing circuit enters the first data mode; and 
 	in the first data mode, configuring a pin of one of the three categories as a clock bus that provides a clock signal and a pin of another one of the three categories as a data bus used for exchanging data between the multiphase controller and each of the plurality of power processing circuits.

Regarding claims 4-5 and 10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A multiphase power processing circuit, 
 	wherein a signal at the Temperature Indicator pin is configured by the multiphase controller to have a third state representing an operating mode or a fourth state representing a second data mode, and wherein the exchange further comprises: 
 	controlling the signal at the Temperature Indicator pin to have the fourth state so that the power processing circuit enters the second data mode; and 
 	in the second data mode, configuring a pin of one of the three categories as a clock bus that provides a clock signal and a pin of another one of the three categories as a data bus and used for exchanging data between the multiphase controller and each of the plurality of power processing circuits.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al (US 2017/0063239) deals with per-phase current calibration method for a multi-phase voltage regulator, Luo et al (US 2015/0370295) deals with methods and systems for implementing adaptive FET drive voltage optimization for power stages of multi-phase voltage regulator circuits, Luo et al (US 2014/0232420) deals with methods and systems for defective phase identification and current sense calibration for multi-phase voltage regulator circuits, Khanna et al (US 2013/0009619) deals with a multi-phase power system with redundancy, Breen et al (US 2011/0051479) deals with systems and methods for controlling phases of multiphase voltage regulators, Rui (US 2010/0325447) deals with a power supply converting circuit, Song et al (US 7,342,383) deals with an apparatus and method for smooth DCM-to-CCM transition in a multi-phase DC-DC converter. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838